Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-22 are currently active in the application with claims 10, 14, 16 and 20 being amended by the Applicant.
Response to Amendment
	Applicant’s response dated June 03, 2022 has been carefully considered.  Applicant’s amendments are sufficient in overcoming the rejection of claims 10, 11, 14, 16 and 20 over 35 USC 112(b).  
Even though Basini discloses a catalyst support having a silica content of 0.5% which touches the instantly claimed range, Applicant’s arguments were convincing in that Basini does not suggest lower quantities.  Therefore, the rejection of the claims over 35 USC 103 has been withdrawn however the claims have been rejected with a new grounds as detailed below.  The Examiners rejection of claims 8 and 9 over 35 USC 112(d) has also been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drnevich et al. (US 2006/0104896) hereafter Drnevich and further in view of Quik et al. (USP 3,449,078) hereafter Quik, Belt et al. (US 2009/0221720) hereafter Belt and Wang et al. (NPL, Energy and Fuels, V10, pp 896-904, 1996) hereafter Wang.
	Considering Claim 1, Drnevich discloses a process for producing hydrogen from reacting a methane-comprising feed stream with an oxidant [0015] and [0020] to [0029] utilizing a suitable catalyst capable of performing partial oxidation reactions [0018] wherein the reformer feed includes both carbon dioxide and carbon monoxide in addition to the methane [0039] and Table 1.
	Drnevich does not disclose the nature of the catalyst.
	Quik discloses a reforming catalyst comprising rhenium supported on a carrier wherein the carrier is alumina and wherein the carrier contains no more than 0.5% silica (Abstract and Col. 2, ln 9-20) which encompasses the instantly claimed range.
	Belt discloses a bi-reforming process wherein steam and carbon dioxide are reacted within a reforming reactor containing a supported ceramic catalyst with the catalyst comprising nickel and rhodium [0113] to [0124] and wherein the support may comprise alumina and ceria [0127].
	Wang discloses a literature review of various carbon dioxide reforming catalysts for the reforming of methane to produce synthesis gas wherein a nickel-based catalyst further comprises Rh, Ru, Pd, Pt and Ir (Introduction).  Wang further discloses the relative activity of various combinations of catalytic metal/support wherein a support comprising silica performs significantly poorer than a support comprising alumina such as Rh/SiO2 and Rh/Al2O3 wherein the silica catalyst has a conversion of 5.1% and the Rh/Al2O3 has a conversion of 85.1% (Table 2).  Additionally, Wang discloses that an alumina support is superior to a silica-based support when Ru, Pd, Rh and Ni is applied (Table 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to provide the reforming catalyst of Drnevich with a support containing as little silica as possible as taught by Quick, Belt and Wang.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 2, the significance of Drnevich, Quick, Belt and Wang as applied to claim 1 is explained above.
	Drnevich discloses an example wherein the combined carbon dioxide and carbon monoxide found in the feed is up to about 5 mol% (Table 1) which falls within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 3, the significance of Drnevich, Quick, Belt and Wang as applied to claim 1 is explained above.
	Drnevich discloses the oxidant as steam which is supplied separately and comprising all of the steam (Fig. 1, stream 38).
	Considering Claim 4, the significance of Drnevich, Quick, Belt and Wang as applied to claim 1 is explained above.
	Drnevich discloses that the refinery off-gases as depicted in Table 1 with methane present at about 38 mol% which is combined with steam and oxygen to provide an oxygen-to-carbon ratio of about 0.25 and a steam-to-carbon ratio of about 0.5 [0018].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the addition of the steam/oxygen would reduce the methane present to within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 5, the significance of Drnevich, Quick, Belt and Wang as applied to claim 1 is explained above.
Drnevich discloses the use of paraffinic and olefinic hydrocarbons in the feed (Table 1).
	Considering Claim 6. 8 and 9, the significance of Drnevich, Quick, Belt and Wang as applied to claims 1 and 5 is explained above.
Drnevich discloses at least ethane and ethylene at a combined concentration ranging from about 9.5 mol % to about 31.4 mol% (Table 1) thereby overlapping the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 7, the significance of Drnevich, Quick, Belt and Wang as applied to claims 1 and 6 is explained above.
Drnevich discloses that the feed may contain a combined amount of ethane and propane at about 17 mol % (Table 1) thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 10, the significance of Drnevich, Quik, Belt and Wang as applied to claims 1 and 5 is explained above.
Drnevich discloses a partial oxidation process as discussed above and that hydrocarbon conversions greater than 75% are possible [0066] which overlaps the instantly claimed range.
In non-optimized and non-limiting examples, Wang discloses methane conversions of at least 90% utilizing an Rh/Al2O3 and Ni/Al2O3 (Table 2) which at least touches the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the catalyst of Drnevich as modified by Quik, Belt and Wang to be capable of conversions in the instantly claimed range with a reasonable expectation of success as all teach similar reforming catalysts and a composition and all its properties are inseparable.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claims 12 and 13, the significance of Drnevich, Quick, Belt and Wang as applied to claim 1 is explained above.
Drnevich discloses that any suitable catalyst capable of partial oxidation may be utilized but does not specifically identify the use of a noble metal.
Belt discloses that suitable catalytic reforming metals may be at least one comprising nickel, ruthenium (Ru), iridium (Ir), rhodium (Rh), platinum (Pt) and palladium (Pd) [0119]-[0124] as well as a cerium oxide support for dry reforming [0127].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the catalyst of Belt in the process of Drnevich to produce synthesis gas.
	Considering Claim 14, the significance of Drnevich, Quick, Belt and Wang as applied to claim 1 is explained above.
Drnevich discloses a product having about 10 mol % carbon monoxide (Table 3) thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 15, the significance of Drnevich, Quick, Belt and Wang as applied to claim 1 is explained above.
Drnevich discloses that a water-gas shift reactor may be utilized [0054] which is known to convert carbon monoxide to hydrogen and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the product gas from the shift reactor would be higher than that leaving the reformer.
	Considering Claim 16, the significance of Drnevich, Quick, Belt and Wang as applied to claim 1 is explained above.
Drnevich discloses that a water-gas shift reactor may be utilized [0054] and also discloses a reformer product gas comprising over 70 % hydrogen on a water-free basis (Table 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the hydrogen content of the product stream leaving the water-gas shift step would contain a higher hydrogen content due to the conversion of the carbon monoxide to hydrogen.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drnevich et al. (US 2006/0104896) hereafter Drnevich in view of Quik et al. (USP 3,449,078) hereafter Quik, Belt et al. (US 2009/0221720) hereafter Belt and Wang et al. (NPL, Energy and Fuels, V10, pp 896-904, 1996) hereafter Wang as applied to Claim 1 and further in view of Basini et al. (GB 2,247,465) hereafter Basini.
Considering Claim 11, the significance of Drnevich, Quick, Belt and Wang as applied to claim 1 is explained above.
Drnevich discloses a two-stage process comprising the olefin treatment section and a steam methane reformer [0021] an operating temperature range of from 500° to 860°C [0023] and 0066] with a pressure that is 5 psig (about 34 kPa) to 100 psig (about 689kPa) above the operating pressure [0039] which would overlap the instantly claimed range if the reactor was operating at ambient pressure.  Drnevich further discloses a GHSV of 10,000hr-1 to 100,000hr-1 wherein the reactant residence times is important to effective catalyst utilization, reactant conversion and carbon formation [0048] making the residence time a result effective variable.  Additionally, Drnevich discloses that a water-gas shift reactor may be utilized [0054].
Drnevich does not disclose the operating pressure and steam-to-carbon ratio of the steam/methane reformer.
Basini discloses a two stage reactor comprising a partial oxidation reactor typically operating from 0.05 MPa (7 psi) and 6 MPa (870 psi) (Pg 11) with a steam to carbon ratio of as low as 0.01 however preferably from 0.5 and 4 to provide for a water gas shift (Pg 7) which overlaps the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a steam-to-carbon ratio as taught by Basini to provide the steam for the downstream water-gas shift reactor. 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).



Claim 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drnevich et al. (US 2006/0104896) hereafter Drnevich in view of Quik et al. (USP 3,449,078) hereafter Quik, Belt et al. (US 2009/0221720) hereafter Belt and Haizmann et al. (USP 5,935,415) hereafter Haizmann.
Considering Claim 17, Drnevich discloses a process for producing hydrogen from reacting a methane-comprising feed stream with an oxidant such as steam [0015] and [0020] to [0029] utilizing a suitable catalyst capable of performing partial oxidation reactions [0018] wherein the reformer feed includes both carbon dioxide and carbon monoxide in addition to the methane [0039] and Table 1.
	Drnevich does not disclose the nature of the catalyst.
Quik discloses a reforming catalyst comprising rhenium presented as a metal (elemental form) or as an oxide (Col. 1, ln 64 and 65) is supported on a carrier wherein the carrier is alumina and wherein the carrier contains no more than 0.5% silica (Abstract and Col. 2, ln 9-20).
	Belt discloses a bi-reforming process wherein steam and carbon dioxide are reacted within a reforming reactor containing a supported ceramic catalyst with the catalyst comprising nickel and rhodium [0113] to [0124] and wherein the support may comprise alumina and ceria [0127].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to provide the reforming catalyst of Drnevich with a support containing as little silica as possible as taught by Quick and Belt.
Haizmann discloses a process for catalytically reforming hydrocarbons utilizing a platinum-group metal catalyst to produce hydrogen (Col. 2, ln 53-56) wherein the catalyst is treated to place the platinum-group metal in elemental form (Col. 6, ln 22-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to treat the noble metal catalyst of Basini to place the platinum-group metal in elemental form.
Considering Claim 18, the significance of Drnevich, Quick, Belt and Haizmann as applied to Claim 17 is explained above.
Drnevich discloses the use of natural gas [0029].
Considering Claim 19, the significance of Drnevich, Quick, Belt and Haizmann as applied to Claim 17 is explained above.
The instant claim refers to a reformer feed obtained from a methane-containing process stream from claim 18 wherein “the renewable hydrocarbon fuel production process” was not selected from the instant list of Claim 18 and therefore does not require to be addressed as the instant claim was not further limiting claim 18.
However, Belt discloses that the reformer feed may be natural gas or methanol [0112] which is known as a product from a renewable hydrocarbon fuel production process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the methanol or natural gas as taught by Belt.
Considering Claim 20, the significance of Drnevich, Quick, Belt and Haizmann as applied to Claim 17 is explained above.
Drnevich does not disclose the pretreatment of feed streams by water-gas shift reaction, the water-gas shift reaction is post treatment in the reformer and also does not utilize pre-reforming ([0009] and entire document).
Considering Claim 21, the significance of Drnevich, Quick, Belt and Haizmann as applied to Claim 17 is explained above.
Drnevich discloses that the feed stream contains less than 50 ppm sulfur [0031] which overlaps the instantly claimed range although some feed streams may contain from 5 to 200 ppm sulfur [0040] which overlaps the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basini et al (GB 2 247 465) hereafter Basini  and further in view of Drnevich et al. (US 2006/0104896) hereafter Drnevich, Kelfkens et al. (US 2016/0152905) hereafter Kelfkens.
Considering Claim 22, Basini discloses a catalytic process for producing hydrogen (Pg 1, ln 1-5) by reacting hydrocarbons having no more than 10 carbon atoms such as natural gas (pg 10, ln 12) or methane with oxygen and steam wherein the catalyst comprises a noble metal on a cerium support (Pg 3, ln 9 to Pg 4, ln 23) and Examples.  The ordinary skilled artisan would be aware that natural gas comprises some carbon dioxide.
Basini does not disclose the presence of carbon dioxide and carbon monoxide in the reformer feed, the removal of hydrogen from the feed stream, Lewis acid sites or the use of a guard bed.
Drnevich discloses a process for producing hydrogen from reacting a methane-comprising feed stream with an oxidant such as steam [0015] and [0020] to [0029] utilizing a suitable catalyst capable of performing partial oxidation reactions [0018] wherein the reformer feed includes both carbon dioxide and carbon monoxide in addition to the methane [0039] and Table 1 and also discloses the use of a guard bed to remove sulfur and to provide a “sweetened” feed stream [0041].  The ordinary skilled artisan would recognize that sulfur removal is known as sweetening.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a guard bed in the process of Basini and the ordinary skilled artisan would be motivated to do so as the ordinary skilled artisan is aware that the natural gas of Basini would contain sulfur.
Sulfur exists in natural gas as hydrogen sulfide (H2S), and the gas is usually considered sour if the hydrogen sulfide content exceeds 5.7 milligrams of H2S per cubic meter of natural gas.Sep 25, 2013

Processing Natural Gas - NaturalGas.org

Kelfkens discloses a biomass to transportation integrated fuels plant wherein biomass is devolatilized to form a feedstock comprising CO, H2, CO2, CH4 and other components contained in the raw syngas feedstock.  This raw syngas is further reformed to convert the methane to hydrogen and carbon monoxide.  This syngas is subsequently supplied to a Fischer-Tropsch plant (FT) [0004].  Kelfkens further discloses that a recycle stream from the F-T plant comprising CO2 and hydrogen is subjected to a hydrogen recovery step [0112].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a hydrogen recovery system as taught by Kelfkens prior to returning the recycle stream to the reformer.  The ordinary skilled artisan would be motivated to do so to maintain the Ribblett ratio as taught by Kelfkens [0112].
As for the limitation wherein, the cerium supported noble metal has at least 25% Lewis acid sites, Basini discloses a cerium support on which a noble metal is placed and therefore discloses the instant composition.  Therefore, the catalyst/support of Basini has to meet the instant limitation as he courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As a general note, Basini and Zhou were not utilized and the arguments as pertaining to Claims 1-22 will not be addressed.
Conclusion
Claims 1-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732